Order entered December 20, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01258-CV

    JOEL HENDRICKS, M.D. AND TEXAS HEALTH PHYSICIANS GROUP A/K/A
             SURGICAL ASSOCIATES OF KAUFMAN, Appellants

                                               V.

                                  JOHN PERALES, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 94963-CC

                                           ORDER
       Before the Court is appellee’s December 15, 2016 second unopposed motion for

extension of time to file his brief. We GRANT appellee’s motion and ORDER the brief

received on December 15, 2016 filed as of the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE